DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark H. Whittenberger Reg No 52,356 on 10/07/2021.
The application has been amended as followed:
1.	(Currently Amended) A computer-implemented method, executed on a computing system, comprising:
locally processing a plurality of data files stored on a local data storage system at a pre-determined threshold amount of time to effectuate the storage of one or more archivable files at one or more defined remote addresses on a remote data storage system, wherein the one or more archivable files are located at an initial location on the local data storage system;
storing one or more identifiers, that locate the one or more archivable files at the one or more defined remote addresses on the remote data storage system, on the local data storage system 
	maintaining a local database, that defines the one or more identifiers, on the local data storage system, wherein maintaining the local database on the local data storage system includes maintaining the local database within a hidden directory on the local data storage system, wherein the hidden directory on the local data storage system is configured to include one or more hard links associated with the one or more identifiers;
	generating one or more new hard links in response to storing one or more identifiers on the local storage system;
	storing the one or more new hard links within the hidden directory on the local data storage system, wherein the hidden directory is configured to function as an identifier repository where all identifiers stored on a file system and the local data storage system  are quantifiable,
in response to a user input, querying the local database to obtain 
sensing deletion of at least one of the one or more identifiers, thus defining at least one deleted identifier; and
in response to determining temporal information of the at least one deleted identifier predates temporal information of a data protection event, deleting an archived data file associated with the at least one deleted identifier, wherein the data protection operation includes at least one of a snapshot operation, a replication operation, a backup operation, and a mirroring operation.
	


3. (Cancelled)	

8. (Currently Amended)	A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
locally processing a plurality of data files stored on a local data storage system at a pre-determined threshold amount of time to effectuate the storage of one or more archivable files at one or more defined remote addresses on a remote data storage system, wherein the one or more archivable files are located at an initial location on the local data storage system;
storing one or more identifiers, that locate the one or more archivable files at the one or more defined remote addresses on the remote data storage system, on the local data storage system at a same memory address within the local data storage system as the initial location of the one or more archivable files; 
	maintaining a local database, that defines the one or more identifiers, on the local data storage system, wherein maintaining the local database on the local data storage system includes maintaining the local database within a hidden directory on the local data storage system, wherein the hidden directory on the local data storage system is configured to include one or more hard links associated with the one or more identifiers;
	generating one or more new hard links in response to storing one or more identifiers on the local storage system;
	storing the one or more new hard links within the hidden directory on the local data storage system, wherein the hidden directory is configured to function as an identifier repository where all identifiers stored on a file system and the local data storage system  are quantifiable,
in response to a user input, querying the local database to obtain 
sensing deletion of at least one of the one or more identifiers, thus defining at least one deleted identifier; and
in response to determining temporal information of the at least one deleted identifier predates temporal information of a data protection event, deleting an archived data file associated with the at least one deleted identifier, wherein the data protection operation includes at least one of a snapshot operation, a replication operation, a backup operation, and a mirroring operation.

9. (Cancelled)	

10. (Cancelled) 	

15. (Currently Amended)	A computing system including a processor and memory configured to perform operations comprising:
locally processing a plurality of data files stored on a local data storage system at a pre-determined threshold amount of time to effectuate the storage of one or more archivable files at one or more defined remote addresses on a remote data storage system, wherein the one or more archivable files are located at an initial location on the local data storage system;
storing one or more identifiers, that locate the one or more archivable files at the one or more defined remote addresses on the remote data storage system, on the local data storage system at a same memory address within the local data storage system as the initial location of the one or 
	maintaining a local database, that defines the one or more identifiers, on the local data storage system, wherein maintaining the local database on the local data storage system includes maintaining the local database within a hidden directory on the local data storage system, wherein the hidden directory on the local data storage system is configured to include one or more hard links associated with the one or more identifiers;
	generating one or more new hard links in response to storing one or more identifiers on the local storage system;
	storing the one or more new hard links within the hidden directory on the local data storage system, wherein the hidden directory is configured to function as an identifier repository where all identifiers stored on a file system and the local data storage system  are quantifiable,
in response to a user input, querying the local database to obtain 
sensing deletion of at least one of the one or more identifiers, thus defining at least one deleted identifier; and
in response to determining temporal information of the at least one deleted identifier predates temporal information of a data protection event, deleting an archived data file associated with the at least one deleted identifier, wherein the data protection operation includes at least one of a snapshot operation, a replication operation, a backup operation, and a mirroring operation.

16. (Cancelled) 	

17. (Cancelled)	

22. (Cancelled) 

Allowable Subject Matter
Claims 1, 4, 7-8, 11, 14-15, 18, 21, 23-24 renumbered 1, 2, 3-4, 5, 6-7, 8, 9, 10-11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Each independent claim has been amended to include “wherein maintaining the local database on the local data storage system includes maintaining the local database within a hidden directory on the local data storage system, wherein the hidden directory on the local data storage system is configured to include one or more hard links associated with the one or more identifiers;
generating one or more new hard links in response to storing one or more identifiers on the local storage system;
storing the one or more new hard links within the hidden directory on the local data storage system, wherein the hidden directory is configured to function as an identifier repository where all identifiers stored on a file system and the local data storage system  are quantifiable
 in response to a user input, querying the local database to obtain archive statistics associated with the one or more identifiers, wherein the archive statistics include a number of data files archived onto a cloud-based data storage system, a quantity of data archived onto cloud-based data storage system, a percentage of data files archived onto a cloud-based data storage system, usage statistics concerning one or more data files archived within a cloud-based data storage system, and a percentage of archive storage space available within a cloud-based data storage system; sensing deletion of at least one of the one or more identifiers, thus defining at least one deleted identifier; and in response to determining temporal information of the at least one deleted identifier predates temporal information of a data protection event, deleting an archived data file associated with the at least one deleted identifier, wherein the data protection operation includes at least one of a snapshot operation, a replication operation, a backup Appl. No.: 15/971,610Page 3 of 14operation, and a mirroring operation.”
The claims have been amended to include each queried statistic option from previously filed claim 6, the hidden directory and hard link based local data storage structure that maintains the remotely stored files that correspond to each link, and includes a comparison step that compares a time deletion event of a local identifier from the local directory to the data protection event, and only deletes the corresponding file to the deleted identifier if the deletion was prior to the data protection event.  These limitations are in addition to the claim which already prepares and offloads local data to a remote data storage system based on a time threshold and records remote addresses in the same location as the offloaded files.  An updated search, and the IDS submitted 09/17/2021 did not result in a prior art or a combination of arts that would reasonably anticipate or render the claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        
/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453